Citation Nr: 0025775	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension benefits for aid and 
attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted the veteran's claim for 
nonservice-connected pension benefits, but which also denied 
his claim for special monthly pension benefits for aid and 
attendance.  The veteran filed a timely appeal, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  


REMAND

The veteran presently contends that he is legally blind, and 
is unable to perform routine daily activities without 
constant assistance.  As noted, nonservice-connected pension 
benefits were granted by a January 1999 rating decision.  At 
that time, it was determined that the veteran was unable to 
secure gainful employment due to disability.  The only 
available evidence at the time that decision was rendered 
consisted of an unsigned treatment report from the Shipp Eye 
Clinic dated in October 1998.  The treatment record showed 
that the veteran was 79 years of age, had 20/200 visual 
acuity in the left eye, and was able to count fingers in the 
right eye.  

In support of his appeal, the veteran submitted a medical 
statement dated in May 1999 from his attending physician, 
John White.  According to Dr. White, the veteran complained 
that he was unable to see, even in the eye assessed as having 
20/200 visual acuity.  Unspecified objective and subjective 
symptoms were noted, and Dr. White stated that the veteran 
was legally blind.  He further offered a diagnosis of 
"retinopathy" and appears to have indicated that the 
severity of that disability was "almost complete."  
Further, while indicating that the veteran was able to feed, 
dress, and move about without assistance, Dr. White also 
reported that the veteran was unable to protect himself from 
the hazards of daily life.  

The Board finds that in light of the veteran's contentions, 
particularly in light of the May 1999 statement offered by 
Dr. White that he was legally blind and unable to "protect 
himself from the hazards of life," the Board finds that 
further development of the case is necessary in order to 
properly adjudicate the veteran's claim.  The Board finds 
that while Dr. White concluded that the veteran was legally 
blind, he did not offer any clinical findings to support his 
assertions.  Further, the October 1998 treatment record from 
the Shipp Eye Clinic does not provide a sufficient basis for 
assessing the veteran's current degree of visual acuity.  
Accordingly, as his claim for entitlement to a special 
monthly pension for aid and attendance is primarily based 
upon his contention that he is legally blind, the Board finds 
that the veteran should be afforded a VA rating examination 
to assess his current visual acuity, consistent with the 
provisions of 38 C.F.R. § 3.350 (1999) et. al.  

Therefore, this case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment of all 
health care providers from whom he has 
received care since August 25, 1998.  
After obtaining any necessary 
authorization, the RO should attempt to 
obtain, and associate with the claims 
file, all records of treatment pertaining 
to the veteran since August 25, 1998, 
that are not already part of the record.  

2.  The veteran should be afforded a VA 
examination to assess the degree of his 
visual acuity, and to determine the 
extent to which his ability to perform 
routine daily activities is impaired due 
to visual disability.  All indicated 
studies and tests should be performed.  
The veteran's claims file, including any 
newly associated evidence, should be made 
available to the examiner for review in 
advance of the scheduled examination.  In 
the typewritten examination report, the 
examiner is requested to address all 
pertinent findings, and to address the 
findings offered by Dr. White in his 
statement of May 1999.  The examination 
report should contain complete rationales 
for all opinions expressed.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to a special monthly pension 
for aid and attendance on the basis of 
all available evidence, and taking into 
account all applicable statutes and 
regulations.  If the determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided a supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


